Citation Nr: 1042467	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-38 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUE

Entitlement to service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1951 to May 1953.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating decision of 
the Waco, Texas VARO.  In December 2009, the Board remanded this 
matter for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Peptic ulcer disease was not manifested in service, or in the 
first year following the Veteran's discharge from active duty, 
and such disease is not shown at any time during the pendency of 
this claim.  


CONCLUSION OF LAW

Service connection for peptic ulcer disease is not warranted.  
38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Here, the notification obligation was met by letters from the RO 
to the Veteran dated in December 2005 and March 2006.  The 
letters advised the Veteran of VA's and his obligations in the 
development of evidentiary evidence, and of what information and 
evidence was necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2006 
letter advised the Veteran as to how disability ratings and 
effective dates are assigned.  While complete notice was not 
provided prior to the initial adjudication in this matter, a July 
2006 Statement of the Case (SOC) and a September 2010 
supplemental SOC readjudicated the matter after he received 
complete notice, and had opportunity to respond, and after 
further development was completed (curing any notice timing 
defect)..

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records are associated with the claims 
file.  He was afforded a VA gastrointestinal diseases examination 
in January 2010; the examination is adequate for rating purposes 
(as will be discussed in greater detail below).  The Veteran has 
not identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases (to include duodenal/peptic ulcer) may 
be service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for duodenal ulcer).  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 30309.

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay evidence may however be competent evidence to 
establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009).  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent 
medical evidence is necessary where the determinative question is 
one requiring medical knowledge.  Id.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
deemed appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim. 

The Veteran contends that he has peptic ulcer disease that began 
during his active duty service.  

The Veteran's STRs show complaints of abdominal pain in service.  
In August 1951 he was hospitalized for epigastric discomfort and 
syncope.  Extensive evaluation at that time, including a GI 
series, did not reveal ulcer disease (although standard ulcer 
therapy improved the Veteran's symptoms).

Postservice treatment records show that in July 1981 the Veteran 
was hospitalized, at which time an upper GI study was interpreted 
as "abnormal mucosa of the duodenal bulb but no active ulcers 
demonstrated".  Following an EGD, the diagnosis was moderately 
severe antral gastritis and severe duodenitis with multiple 
superficial ulcers.  Postservice treatment records since 1981 are 
silent for any diagnosis of, or treatment for, peptic ulcer 
disease.

On January 2010 examination, the Veteran reported no epigastric 
pain, hematemesis, melena, nausea, or vomiting.  He reported 
periodic substernal "heartburn" approximately every three days 
which was effectively treated with Rolaids.  He also took Tagamet 
and Gaviscon as needed.  The examiner noted a history of prostate 
cancer status post radical prostatectomy but no GI neoplasm.  
Upon physical examination, there was no tenderness and there were 
no signs or symptoms of anemia.  The abdomen was soft, nontender, 
and nondistended, with no masses or organomegaly.  The diagnosis 
was dyspepsia, effectively treated with Rolaids.  There were no 
signs or symptoms indicative of peptic ulcer disease.  

After a complete physical examination and a thorough review of 
the Veteran's records, the VA examiner opined, "It is not 
thought that the Veteran has peptic ulcer disease and it is not 
thought that the Veteran's dyspepsia is related to his symptoms 
requiring hospitalization at Fort Bliss, 08/28/1951, or his 
symptoms with the esophagogastroduodenoscopy findings while in 
Shannon Memorial Hospital, 07/10/1981."  The examiner explained 
that the Veteran has "absolutely no signs or symptoms of peptic 
ulcer disease and by his own admission has not had recurrence of 
the pain which prompted hospitalization at Shannon" in 1981.  
The examiner added that the Veteran currently takes aspirin and 
dipyridamole which "would be contraindicated with peptic ulcer 
disease".  The examiner also noted that there is no recent 
endoscopic evidence that the Veteran has asymptomatic peptic 
ulcer disease.  

Initially considering the Veteran's allegation that he had the 
onset of duodenal ulcer disease in service the Board observes 
that while he was evaluated for gastrointestinal complaints, and 
specifically to determine whether he had ulcer disease, the 
extensive studies, including a GI series did not reveal 
duodenal/peptic ulcer.  Furthermore there is no competent 
(medical) evidence of duodenal ulcer being manifested in the 
first postservice year.   While the Veteran may be competent to 
establish by his own accounts (and the Veteran has no reason to 
question the accounts) that he had various gastrointestinal 
system symptoms, the diagnosis of ulcer disease is a complex 
medical question beyond lay observation.  This is not a situation 
where the diagnosis may be established by lay evidence:  the 
disability is not one capable of lay observation; the Veteran is 
not reporting a contemporaneous diagnosis (as there is no firm 
diagnosis of active ulcer disease; and the Veteran does not 
describe symptoms supporting a later diagnosis (as ulcer disease 
is not diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 
(Fed. Cir 2007).  Consequently, service connection for peptic 
ulcer disease on the basis that it became manifest in service 
(and persisted) is not warranted.  

As for further analysis in the claim of service connection, it is 
noteworthy that an initial threshold requirement here (as in any 
claim seeking service connection) is that there must be competent 
evidence that the Veteran has (during the pendency of the claim 
has had) the disability for which service connection is sought, 
i.e., ulcer disease.  See 38 U.S.C.A. § 1110.  Thorough, 
excluding an invasive procedure (upper endoscopy) which the Board 
has declined to request as it presents potential risk to the 
Veteran, evaluation has failed to find evidence that the Veteran 
has duodenal ulcer disease.  As was noted above, he is not 
competent to establish such diagnosis by his own opinion.  
Without evidence of current ulcer disability there is no valid 
claim of service connection for such disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the 
evidence is against this claim; accordingly, it must be denied.    


ORDER

Service connection for peptic ulcer disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


